19-22312-rdd           Doc 1361        Filed 12/23/19 Entered 12/23/19 12:45:19                     Main Document
                                                     Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     WINDSTREAM HOLDINGS, INC., et al.,1                         )        Case No. 19-22312 (RDD)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

                  ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS
                 TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
              THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

              Upon the timely motion (the “Motion”) of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of this order extending the Filing Exclusivity

 Period2 through and including August 25, 2020 and the Soliciting Exclusivity Period through and

 including October 26, 2020, all as more fully set forth in the Motion; and this Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended

 Standing Order of Reference from the United States District Court for the Southern District of

 New York, dated January 31, 2012, as a core proceeding pursuant to 28 U.S.C. § 157(b) that this

 Court may decide by a final order consistent with Article III of the United States Constitution; and

 venue in this district is proper being pursuant to 28 U.S.C. §§ 1408 and 1409; and the Debtors’

 notice of the Motion and the opportunity for a hearing thereon being due and sufficient, and no

 other notice being required; and upon each of the objections to the Motion and the Debtors’ reply



 1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
       number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
       the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
       complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.

 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-22312-rdd      Doc 1361      Filed 12/23/19 Entered 12/23/19 12:45:19              Main Document
                                              Pg 2 of 2


 thereto; and upon the record of the hearing held by the Court on the Motion on December 19, 2019;

 and, after due deliberation and for the reasons stated by the Court in its bench ruling at the hearing,

 the Court having determined that the Debtors have established good and sufficient cause for the

 relief granted herein; and such relief being in the best interests of the Debtors’ estates, creditors

 and other parties in interest, it is HEREBY ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     Any responses or objections to the Motion that have not been previously withdrawn

 or otherwise resolved are hereby overruled and denied on the terms of this Order.

         3.     Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

 under section 1121(b) of the Bankruptcy Code is extended through and including April 22, 2020.

         4.     Pursuant to section 1121(d) of the Bankruptcy Code, the Soliciting Exclusivity

 Period under section 1121(c) of the Bankruptcy Code is extended through and including June 22,

 2020.

         5.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

         6.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  Dated: White Plains, New York
         December 23, 2019
                                                  /s/ Robert D. Drain
                                                  THE HONORABLE ROBERT D. DRAIN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                   2
